Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00141-CV

                           IN THE INTEREST OF J.L.W., a Child

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01086
                     Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the judgment is AFFIRMED. It is
ORDERED that no costs be assessed against appellant in relation to this appeal. See TEX. R. APP.
P. 20.1.

       SIGNED September 22, 2021.


                                                _____________________________
                                                Lori I. Valenzuela, Justice